IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT KNOXVILLE
                           Assigned on Briefs October 13, 2015

                STATE OF TENNESSEE v. JONATHAN T. DEAL

                    Appeal from the Criminal Court for Polk County
                      No. 03-075    Andrew M. Freiberg, Judge


               No. E2015-00342-CCA-R3-CD – Filed November 13, 2015




Timothy L. Easter, J., concurring.

       I concur with the results of the majority, but I believe the trial court properly
dismissed Defendant’s 36.1 request for exactly the right reason—Defendant’s sentence
has long since expired. I respectfully disagree that a motion to correct an illegal sentence
pursued via Rule 36.1 may not be dismissed soley because the sentence has been served
and has expired. See Philander Butler v. State, W2014-01366-CCA-R3-CO, 2015 WL
4240256, at *3 (Tenn. Crim. App. July 14, 2015), perm. app. filed. I would have
dissented from the orginal holding remanding the matter back to the trial court after the
original trial judge summarily dismissed Defendant’s motion without conducting a
hearing.1 See State v. Jonathan T. Deal, No. E2013-02623-CCA-R3-CD, 2014 WL
2802910 (Tenn. Crim. App. June 17, 2014), no perm. app. filed.

        I vigorously agree with the lead opinion’s observation that “this case, perhaps
more than any other, highlights the difficulty caused by the broad wording of Rule 36.1.”
It further highlights the waste of time, resources, and money brought about by the
illogical but frequent misuses of this rule by inmates who have now dug themselves
deeper conviction graves.

      As his testimony on remand demonstrates, Defendant never wanted the relief he
was asking for. But yet a party to this proceeding, the People of the State of Tennessee,
had to bare the expenses of transporting Defendant from his current place of Federal


       1
        Retired Judge, the Honorable Carroll Ross, originally dismissed Defendant’s Rule 36.1 Motion
in November of 2013.
                                                -1-
incarceration in Memphis to the other corner of the state in Polk county and appointing of
an attorney, only for nothing to be accomplished. What a waste.


                                                    ______________________________
                                                    TIMOTHY L. EASTER, JUDGE




                                           -2-